   Case 8:19-cr-00125-JVS Document 3 Filed 07/17/19 Page 1 of 1 Page ID #:4




 Memorandum
 casE No. S~i~,~ ~I- Oblay J Lis
 Subject:                                            Date:

 United States v. Thomas John Madden III             July 17, 2019                   arm         r~
                                                                                                  —   '~
                                                                                     -,__
                                                                                     zcc~
                                                                                     A E~ic,r~
                                                                                                 ~
                                                                                                      r`
                                                                                     ~~~.

                                                                                     7~`r5 E`?        v
 To:                                                 From:                              ~---
                                                                                         t--,    rV
 KIRY K. GRAY                                        JAKE D. NARE                ~    ~~ ' ~-
 Clerk, United States District Court                 Assistant United States Attorney ~~'=~~ ~
 Central District of California                      Criminal Division


For purposes of determining whether the above-referenced matter being filed on July 17, 2019

(a)     should be assigned to the Honorable Andre Birotte Jr., it

        ❑ is

        D is not

        a matter that was pending in the United States Attorney's Office on or before August 8,
        2014,the date the Honorable Andre Birotte Jr. resigned from his position as the United
        States Attorney for the Central District of California.

(b)     should be assigned to the Honorable Michael W.Fitzgerald, it

        ❑ is

        ❑
        x is not

        a matter pending in the National Security Section or one in which the National Security
        Section has previously been involved; or(2)a matter in which current Assistant United
        States Attorney Patrick Fitzgerald is or has been personally involved or on which he has
        personally consulted while employed in the USAO~



                                                  JA~iE D. NARE
                                                  Assistant United States Attorney
                                                  Criminal Division
